Citation Nr: 0533951	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the veteran served on active duty from 
January 1966 to January 1968.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO determination.  In 
August 2003, a hearing was held at the RO in Los Angeles, 
California, before the undersigned acting veterans law judge 
rendering the final determination in this claim, who was 
designated by the Chairman of the Board to conduct that 
hearing.   


FINDINGS OF FACT

1.  Effective November 2, 2001, the veteran was awarded a 
permanent and total disability rating based on service-
connected disability; he was advised of this rating decision 
in June 2002.

2.  The appellant was born on October [redacted], 1975; he reached 
his 26th birthday on October [redacted], 2001, prior to the effective 
date of a finding of permanent and total service-connected 
disability on behalf of the veteran.

3.  The appellant (the veteran's son) first filed a claim for 
educational assistance benefits under Chapter 35 on October 
17, 2002.


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 35, Title 38, United States Code, for 
the appellant as the son of the veteran, have not been met.  
38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2005);  38 
C.F.R. §§ 21.3021, 21.3040, 21.3041 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Procedural Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, became law.  Implementing 
regulations for the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The VCAA redefines the obligations 
of VA with respect to the duty to assist claimants, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA is generally applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.

In this case, the facts relevant to a complete evaluation of 
the claim (primarily the appellant's date of birth and the 
effective date of the veteran's award of a permanent and 
total disability rating, are not in dispute.  Furthermore, 
the appellant was properly notified in the initial December 
2002 determination, a May 2003 statement of the case, and in 
letters from the RO, as to the laws and regulations governing 
entitlement to the benefits sought, the evidence considered, 
and the reasons and bases for the RO's decision in this 
matter.  As discussed in the reasons and bases below, the 
appellant's arguments in favor of his entitlement to these 
benefits do not comport with governing law and regulations, 
and do not contradict any of the facts relied upon.  
Moreover, the appellant did not identify any additional 
outstanding evidence or argument that should be considered 
during VA's adjudication process.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003) and Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

II.  Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record confirms that the appellant 
is the veteran's son, and that the veteran is in receipt of a 
permanent and total disability rating.  The effective date 
for this rating is November 2, 2001. 

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 U.S.C.A. § 3512; 38 
C.F.R. § 21.3040(c).  The appellant in this case first filed 
his application for the receipt of educational assistance 
benefits under Chapter 35 on October 17, 2002.  On this form, 
he indicated that he was born on October [redacted], 1975.  Thus, he 
reached his 26th birthday on October [redacted], 2001, which was 
prior to the effective date of the veteran's permanent and 
total service-connected disability rating (November 2, 2001).  
Unfortunately, the appellant is simply not eligible for 
Chapter 35 educational assistance.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt him from application of this 
regulation.  Under 38 C.F.R. § 21.3041(a), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's completion of secondary schooling, whichever 
occurs first.  The basic ending date for educational 
assistance is the date of the child's 26th birthday.  38 
C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability rating is prior to the child's 18th birthday, but 
the veteran does not receive notice of this rating until 
after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i).  
The beginning date may also be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the veteran, so neither 
of these exceptions to toll the basic beginning date for 
eligibility for educational assistance is applicable.

The ending date for eligibility for educational assistance 
may be modified for up to eight years beyond the qualifying 
event, but in no case beyond the date the child reaches age 
31.  In order to modify the ending date, however, the 
qualifying event must occur between the time the child 
reaches age 18 and when the child reaches age 26, and not 
thereafter.  38 C.F.R. § 21.3041(d).  In this case, the basic 
ending date for eligibility for educational assistance cannot 
be modified, again because the appellant had already reached 
the age of 26 at the time of the award of permanent and total 
disability to the veteran (November 2, 2001).

In his January 2003 VA Form 9 and at his Board hearing, the 
appellant essentially argued that the ending date should be 
modified because (i) he turned 26 a mere thirteen days prior 
to November 2, 2001, (ii) the grant of a permanent and total 
rating was made after a long, arduous appeal by his father, 
who had been suffering from schizophrenia for the prior 30 
years, and (iii) as a veteran himself (the appellant), some 
special consideration should be made.  While the Board 
sympathizes with the appellant in light of the circumstances 
of this case, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific and 
the Board is bound by these criteria.  None of the 
appellant's arguments address the central fact that he turned 
26 prior to the effective date of his father's permanent and 
total disability rating, and thus an extension of the ending 
date under 38 C.F.R. § 21.3041(d) is not permitted.  The 
appellant is simply not eligible to receive educational 
assistance benefits under Chapter 35 as a matter of law.  
Where the law, rather than the facts, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

ORDER

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, is denied.




	                        
____________________________________________
JEFFREY J. SCHUELER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


